Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “L1” in claim 6, with respect to SINR should be defined prior to its recitation within the claims. The Examiner believes that L1 is recited for the purpose of possibly relating to Layer 1 of the Open Systems Interconnection model.  
Claim 12 is objected to because of the following informalities: The abbreviation for base station (BS) appears to have an additional spacing between the letters and is recited as “(B S)”. Additionally the term SINK appears to contain a typographical error and should be “SINR”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and 11 of U.S. Patent No. 10,931,389 (hereinafter Patent ‘389). Although the claims at issue are not identical, they are not patentably distinct from each other because of the outlined and expressed reasons set forth below:

Claim 1 of the Instant Application, Claim 1 of Patent ‘389 similarly claims the same limitations in a more generalized form. The claims of the Instant Application are more generalized and broad because they omit features that are claim by the corresponding claim (Claim 1) in Patent ‘389 and additionally refers to the claimed terms of Patent ‘389 using more generic (loosely associated) terms for example the “signal to interference noise ratio (SINR) report configuration” (which is defined in in the Column 2 of the Summary of Patent ‘389) is the similar to the Instant Application’s claimed phrase of “information related to at least one measurement resource” found in the first receiving limitation. Additionally, Claim 1 of the Instant Application also similar claims a transmitting of the SINR based on an interference measurement which is a broad recitation of the “determining” and “reporting” limitations of claim 1 of Patent ‘389 (minus the critical steps outlined for determining the of the SINR from the measurement resources which are needed in order to report the SINR measurements). Elsewhere in the claim 1 of the Instant Application, it is noted that additional terms in phrases have been removed from Claim 1 of Patent ‘389 to create a more broad skeleton style claim based on materially reducing the limitations of claim 1 of Patent ‘389.

Claim 2 of the Instant Application is similar in the scope of claim subject matter to Claim 2 of Patent ‘389, except that the term “information” of the Instant Application is recited in Claim 2 of Patent ‘389 as the “SINR report configuration”.

	Claim 3, of the Instant Application is similar in the scope of claim subject matter to Claim 1 of Patent ‘389, term “information” of the Instant Application is recited in Claim 1 of Patent ‘389 as the “SINR report configuration”.

Claim 4 of the Instant Application is similar in the scope of claim subject matter to Claim 3 of Patent ‘389, except that the additional limitations found in Claim 3 of Patent ‘389 are not found in Claim 4 of the Instant Application.

	Claim 5 of the Instant Application is similar in the scope of claim subject matter to Claim 8 of Patent ‘389, except that the term “Resource Elements” of the Instant Application is recited in Claim 8 of Patent ‘389 as the “subcarriers”. Which is similar to those skilled in the art as the Resource Element may be used to refer to the subcarrier of a symbol, as it is one subcarrier by one symbol.

	Claim 6 of the Instant Application is similar in the scope of claim subject matter to Claim 10 of Patent ‘389.

Claim 7 of the Instant Application is similar in the scope of claim subject matter to Claim 11 of Patent ‘389 and also claim 1 of Patent ‘389. This claim has similar corresponding omissions and equivalent terms/phrase as outline above in the ODP rejection of claims 1 and 11 above. Claims 1 and 11 of Patent ‘389 similarly claims the same limitations, however Claim 7 of the Instant Application exists in a more generalized form. The claims of the Instant Application are more generalized and broad because they omit features (transmitter and receiver) that are claim by the corresponding claim (Claim 11) in Patent ‘389 and additionally refers to the claimed terms of Patent ‘389 using more generic (loosely associated) terms for example the “signal to interference noise ratio (SINR) report configuration” (which is defined in in the Column 2 of the Summary of Patent ‘389) is the similar to the Instant Application’s claimed phrase of “information related to at least one measurement resource” found in the first receiving limitation. Additionally, Claim 7 of the Instant Application also similar claims a transmitting of the SINR based on an interference measurement which is a broad recitation of the “determining” and 

Claim 8 of the Instant Application is similar in the scope of claim subject matter to Claim 2 of Patent ‘389, except that the term “information” of the Instant Application is recited in Claim 2 of Patent ‘389 as the “SINR report configuration”.

	Claim 9, of the Instant Application is similar in the scope of claim subject matter to Claim 1 of Patent ‘389, term “information” of the Instant Application is recited in Claim 1 of Patent ‘389 as the “SINR report configuration”.

	Claim 10 of the Instant Application is similar in the scope of claim subject matter to Claim 3 of Patent ‘389, except that the additional limitations found in Claim 3 of Patent ‘389 are not found in Claim 4 of the Instant Application.

	Claim 11 of the Instant Application is similar in the scope of claim subject matter to Claim 8 of Patent ‘389, except that the term “Resource Elements” of the Instant Application is recited in Claim 8 of Patent ‘389 as the “subcarriers”. Which is similar to those skilled in the art as the Resource Element may be used to refer to the subcarrier of a symbol, as it is one subcarrier by one symbol.

Claim 12 of the Instant Application is similar in the scope of claim subject matter to Claim 11 of Patent ‘389. This claim has similar corresponding omissions and equivalent terms/phrase as outline above in the ODP rejection of claims 1 and 11 above. Claims 1 and 11 of Patent ‘389 similarly claims the same limitations, however Claim 12 of the Instant Application exists in a more generalized form. The claims of the Instant Application are more generalized and broad because they omit features (transmitter and receiver) that are claim by the corresponding claim (Claim 11) in Patent ‘389 and additionally refers to the claimed terms of Patent ‘389 using more generic (loosely associated) terms for example the “signal to interference noise ratio (SINR) report configuration” (which is defined in in the Column 2 of the Summary of Patent ‘389) is the similar to the Instant Application’s claimed phrase of “information related to at least one measurement resource” found in the first receiving limitation. Additionally, Claim 12 of the Instant Application also similar claims a transmitting of the SINR based on an interference measurement which is a broad recitation of the “determining” and “reporting” limitations of claim 11 of Patent ‘389 (minus the critical steps outlined for determining the of the SINR from the measurement resources which are needed in order to report the SINR measurements). Elsewhere in the claim 12 of the Instant Application, it is noted that additional terms in phrases have been removed from Claim 11 of Patent ‘389 to create a more broad skeleton style claim based on materially reducing the limitations of claim 11 of Patent ‘389.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation " receiving, via the at least one transceiver " in first limitation with respect to the at least one transceiver.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Calculating the SINR based on an interference measurement by using the received information related to at least one measurement source for performing the interference measurement.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: #1) a Receiver (to perform the claimed function of receiving, from a base station (BS), information related to at least one measurement resources.) #2) a Transmitter (to perform the claimed function of transmitting, to the BS the SINR based on an interference measurement.) #3) a bus or physical communicative connection interconnecting the processor, memory, transmitter and receiver (to perform their related tasks and share information between one another.)

Examiner Note: This Application is too generic and currently recites terms out of context (such as the term “L1” in claim 6, with respect to SINR possibly relating to Layer 1 of the Open Systems Interconnection model) which creates issues with readability and comprehension of the claims. It makes it difficult to understand what the Applicant is claiming. Additionally, the Applicant is skipping critical steps in the claims, such as how the SINR is calculated from the measurement resource prior to reporting the SINR to the base station. This step must be performed in order for the invention to operate as intended according to the Applicant’s Specification as filed. This step cannot be skipped or omitted from the claims without cause issues. The Examiner suggests that the Applicant take time to go over each claim prior to filing a response in order to ensure that the claims are functional and compliant with the rules set forth in the MPEP. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2019/0349103 (hereinafter Wang), in view of Pelletier et al. US 2013/0322276 (hereinafter Pell).
 
Regarding claim 1, Wang teaches a method for transmitting a Signal to Interference Noise Ratio (SINR) by a user equipment (UE) in wireless communication system, the method comprising:
 receiving, from a base station (BS), information related to at least one measurement resources (Step 102 as per Wang Figure 3 [Wang, Figure 3, Steps 101-102, ¶89 and ¶96-¶100 (measurement parameters and time-frequency locations (resources) for performing the measurements)]); and 
transmitting, to the BS, the SINR based on an interference measurement [Wang, Figure 104, ¶46 and ¶113-¶114 (the SINR based on the interference measurement is reported to the base station.)]; 
wherein, based on the at least one measurement resources including first resources for an interference measurement (CSI-IM: ZP-CSI-RS) and second resources for a channel measurement (CSI-RS: NZP-CSI-RS), the interference measurement is based on the first resources (based on the measurement parameters configured at the terminal device (S103 of Figure 3 of Wang) measurements of the channel are performed and CSI-RS/IM results for the terminal device are generated by the terminal for reporting CQI which considered as a quantized SINR (determined SINR) to the CSI process in Wang ¶76), but it does not explicitly teach wherein, based on the at least one measurement resources including only the second resources, the interference measurement is based on the second resources.
However, Pell teaches wherein, based on the at least one measurement resources including only the second resources, the interference measurement is based on the second resources [Pell, ¶67 and ¶76 (the interference measurement is made on a channel measurement resource only)].


Regarding claim 7, Wang teaches a user equipment (UE) for transmitting a Signal to Interference Noise Ratio (SINR) in wireless communication system, the UE [Wang, Figure 3 and Figure 8 (Terminal Device/UE)] comprising: 
at least one processor [See Wang, Figure 8 (processor)]; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor [See Wang, Figure 8 (Processor and Memory connected by a Bus)], perform operations comprising: 
receiving, via the at least one transceiver from a base station (BS), information related to at least one measurement resources (Step 102 as per Wang Figure 3 [Wang, Figure 3, Steps 101-102, ¶89 and ¶96-¶100 (measurement parameters and time-frequency locations (resources) for performing the measurements)]); and 
transmitting, via the at least one transceiver to the BS, the SINR based on an interference measurement [Wang, Figure 104, ¶46 and ¶113-¶114 (the SINR based on the interference measurement is reported to the base station.)]; 
wherein, based on the at least one measurement resources including first resources for an interference measurement (CSI-IM: ZP-CSI-RS) and second resources for a channel measurement (CSI-
However, Pell teaches wherein, based on the at least one measurement resources including only the second resources, the interference measurement is based on the second resources [Pell, ¶67 and ¶76 (the interference measurement is made on a channel measurement resource only)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Wang, indicating a method and apparatus for determining SINR from channel and interference measurement resources, with the teachings of Pell indicating the ability of determining the SINR from channel measurement resources. The resulting benefit of the combination would have been the ability to provide the terminal with the ability to estimate a channel from fewer available resources to improve spectrum efficiency and take advantage of channel conditions [Pell, ¶3-¶4].

Regarding claim 12, the Wang teaches an apparatus for transmitting a Signal to Interference Noise Ratio (SINR) in wireless communication system, the apparatus comprising: 
at least one processor  [See Wang, Figure 8 (processor)]; and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor[See Wang, Figure 8 (Processor and Memory connected by a Bus)], perform operations comprising:

transmitting, to the BS, the SINK based on an interference measurement [Wang, Figure 104, ¶46 and ¶113-¶114 (the SINR based on the interference measurement is reported to the base station.)]; 
wherein, based on the at least one measurement resources including first resources for an interference measurement (CSI-IM: ZP-CSI-RS) and second resources for a channel measurement (CSI-RS: NZP-CSI-RS), the interference measurement is based on the first resources (based on the measurement parameters configured at the terminal device (S103 of Figure 3 of Wang) measurements of the channel are performed and CSI-RS/IM results for the terminal device are generated by the terminal for reporting CQI which considered as a quantized SINR (determined SINR) to the CSI process in Wang ¶76), but it does not explicitly teach wherein, based on the at least one measurement resources including only the second resources, the interference measurement is based on the second resources.
However, Pell teaches wherein, based on the at least one measurement resources including only the second resources, the interference measurement is based on the second resources [Pell, ¶67 and ¶76 (the interference measurement is made on a channel measurement resource only)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Wang, indicating a method and apparatus for determining SINR from channel and interference measurement resources, with the teachings of Pell indicating the ability of determining the SINR from channel measurement resources. The resulting benefit of the combination would have been the ability to provide the terminal with the ability to estimate a channel from fewer available resources to improve spectrum efficiency and take advantage of channel conditions [Pell, ¶3-¶4].

claim 2, Wang, in view of Pell the method of claim 1, wherein the information is received via a higher layer signaling [Wang, ¶108 (resource configuration/measurement parameters for configuration the CSI are signaled via higher layers)]. 

Regarding claim 3, Wang, in view of Pell teaches the method of claim 1, wherein the information further includes information related to reporting of the SINR [Wang, Figure 3, Steps 101-102, ¶89 and ¶96-¶100 the information comprises information related to reporting of the SINR such as the time-frequency locations (resources) for performing the measurements)].

Regarding claim 4, Wang, in view of Pell teaches the method of claim 1, wherein the first resources is a zero power (ZP) interference measurement resource or a non-zero interference measurement resource [Wang, ¶108 & ¶124 (the CSI-IM resource comprises ZP CSI-RS or NZP CSI-RS)], and 
wherein the second resources is a non-zero power channel state information-reference signal (NZP CSI-RS) or a synchronization signal/physical broadcast channel (SS/PBCH) block [Wang, ¶13-¶14, ¶38 the ¶96 (NZP-CSI-RS : channel measurement resource) and also See ¶72 for the differences in addition to the above cited paragraphs]. 

Regarding claim 5, Wang, in view of Pell teaches the method of claim 1, wherein the second resources is allocated to 3 Resource Elements (REs) (the resource elements referenced by their subcarriers and their corresponding symbol are indicated at each of the positions in the frequency domain axis of Figure 2a of the resource block (C-D-E of TP1-3 respectively)) per a Resource Block (RB) [Wang, See Figure 2a and Table 2 (CSI-RS resources: NZP-CSI-RS) ¶86 and also see ¶71-74 and ¶84-¶85].

claim 8, Wang, in view of Pell teaches the UE of claim 7, wherein the information is received via a higher layer signaling. (Regarding claim 8, See the rationale applied to the rejection of claim 2. Similar rationale is hereby applied to the rejection of claim 8).

Regarding claim 9, Wang, in view of Pell teaches the UE of claim 7, wherein the information further includes information related to reporting of the SINR. (Regarding claim 9, See the rationale applied to the rejection of claim 3. Similar rationale is hereby applied to the rejection of claim 9).

Regarding claim 10, The UE of claim 7, wherein the first resources is a zero power (ZP) interference measurement resource or a non-zero interference measurement resource, and wherein the second resources is a non-zero power channel state information-reference signal (NZP CSI-RS) or a synchronization signal/physical broadcast channel (SS/PBCH) block. (Regarding claim 10, See the rationale applied to the rejection of claim 4. Similar rationale is hereby applied to the rejection of claim 10).

Regarding claim 11, The UE of claim 7, wherein the second resources is allocated to 3 Resource Elements (REs) per a Resource Block (RB). (Regarding claim 11, See the rationale applied to the rejection of claim 5. Similar rationale is hereby applied to the rejection of claim 11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Pell as applied to claim 1 above, and further in view of Boggia et al. US 2018/0020035 (hereinafter Boggia).

Regarding claim 6, Wang teaches the method of claim 1, wherein the SINR is reported by the UE in CQI measurements to the base station [Wang, Fig. 3 Step 104, 127 & ¶102-¶103 (the UE reports a 
However, Boggia teaches wherein the SINR comprises a first layer (L1)-SINR [Boggia, ¶69 "the Channel Quality Estimator 220 exploits a measure (performed by the measuring module 225 at the physical layer level 203) of the SINR (Signal to Interference plus Noise Ratio) of specific reference symbols sent by the radio communication station 115 to the client 105. The computed SINRs are then mapped into Channel Quality Information CQI values that the UE reports to the radio communication station 115.")].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Wang, in view of Pell indicating CQI values are determined with the teachings of Boggia, indicating that the SINR values are related to CQI at the physical layer. The resulting benefit of the combination would have been the ability to readily determine/calculate SINR values from different metrics at the physical layer based on a direct relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467